EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in a telephone interview with Mark Wolfe (Registration No. 36,311) on November 12, 2021. 

The claims had been amended as following:
Claim 1 (Currently Amended):	An artificial reality system comprising:
an image capture device configured to capture image data representative of a physical environment; 
a head-mounted display (HMD) configured to output artificial reality content; and
processing circuitry having access to memory to implement:
a gesture detector configured to:
identify, from the captured image data, a gesture comprising a motion of two fingers from a hand to form a pinching configuration and a subsequent pulling motion towards the HMD while the two fingers are in the pinching configuration, 
determine, from the captured image data, that the pinching configuration is in the vicinity of an initial position of a UI pinch element, and 
identify, after identifying the gesture, further movement of the hand while the two fingers are in the pinching configuration,
a user interface (UI) engine configured to generate a UI input element in response to identifying the gesture associated with the UI pinch element, 
a rendering engine configured to: 
render the UI input element as a three-dimensional [[an]] overlay to at least some of the artificial reality content in response to identifying the gesture associated with the UI pinch element, wherein three-dimensional overlay has a size, and
modify three-dimensional overlay three-dimensional overlay further movement of the hand three-dimensional overlay a distance between the hand and the initial position of the UI pinch element 
wherein the gesture detector is further configured to determine, from the captured image data, that the pinching configuration has ceased, and 
wherein the rendering engine is further configured to, responsive to determining that the pinching configuration has ceased, remove the three-dimensional overlay of the UI input element from the artificial reality content.

Claim 3 (Canceled)
Claim 4 (Canceled)
Claim 5 (Currently Amended):	The artificial reality system of claim 1 three-dimensional overlay 
further modify the size of the three-dimensional overlay 
Claim 6 (Previously Presented):	The artificial reality system of claim 5, wherein the rendering engine is further configured to:
render the further modified three-dimensional overlay 
Claim 7 (Canceled)
Claim 8 (Previously Presented):	The artificial reality system of claim 1, wherein the user interface engine is further configured to:
identify, responsive to determining that the pinching configuration has ceased, an input value; and
generate, based on the input value, updated artificial reality content.

render the updated artificial reality content.
Claim 10 (Currently Amended):	The artificial reality system of claim 1, wherein the HMD is further configured to output at least some of the captured image data representative of the physical environment.
Claim 11 (Original):	The artificial reality system of claim 1, wherein to identify the gesture, the gesture detector is further configured to:
identify the gesture as corresponding to an entry in a gesture library.
Claim 12 (Original):	The artificial reality system of claim 1, wherein the two fingers from the hand are a thumb and index finger.
Claim 13 (Original):	The artificial reality system of claim 1, wherein the subsequent pulling motion includes a pulling motion of the hand.
Claim 14 (Original):	The artificial reality system of claim 1, wherein the subsequent pulling motion includes a pulling motion of the two fingers.
Claim 15 (Original):	The artificial reality system of claim 1, wherein the image capture device is integrated within the HMD.

a one-dimensional continuous variable slider;
a one-dimensional discrete variable slider;
a switch;
a menu;
a radial item picker;
a radial slider;
a color picker;
a volumetric color picker; or
a progress slider.
Claim 17 (Currently Amended):	A method comprising:
capturing, by an image capture device, image data representative of a physical environment;
outputting, by a head-mounted display (HMD), artificial reality content;
identifying, from the captured image data, a gesture comprising a motion of two fingers from a hand to form a pinching configuration and a subsequent pulling motion towards the HMD while the two fingers are in the pinching configuration;
determining, from the captured image data, that the pinching configuration is in the vicinity of an initial position of a UI pinch element; 
identifying, after identifying the gesture, further movement of the hand while the two fingers are in the pinching configuration;
 associated with the UI pinch element
rendering the UI input element as a three-dimensional [[an]] overlay to at least some of the artificial reality content in response to identifying the gesture associated with the UI pinch element, wherein three-dimensional overlay has a size; 
modify three-dimensional overlay three-dimensional overlay further movement of the hand three-dimensional overlay a distance between the hand and the initial position of the UI pinch element 
determining, from the captured image data, that the pinching configuration has ceased; and 
responsive to determining that the pinching configuration has ceased, removing at least some aspects of the three-dimensional overlay of the UI input element from the artificial reality content.

Claim 18 (Canceled)

Claim 19 (Canceled)


capturing, by an image capture device, image data representative of a physical environment;
outputting, by a head-mounted display (HMD), artificial reality content;
identifying, from the captured image data, a gesture comprising a motion of two fingers from a hand to form a pinching configuration and a subsequent pulling motion towards the HMD while the two fingers are in the pinching configuration;
determining, from the captured image data, that the pinching configuration is in the vicinity of an initial position of a UI pinch element; 
identifying, after identifying the gesture, further movement of the hand while the two fingers are in the pinching configuration;
generating a UI input element in response to identifying the gesture associated with the UI pinch element
rendering the UI input element as a three-dimensional [[an]] overlay to at least some of the artificial reality content in response to identifying the gesture associated with the UI pinch element, wherein three-dimensional overlay has a size; 
modify three-dimensional overlay three-dimensional overlay further movement of the hand three-dimensional overlay a distance between the hand and the initial position of the UI pinch element 
determining, from the captured image data, that the pinching configuration has ceased; and 
responsive to determining that the pinching configuration has ceased, removing at least some aspects of the three-dimensional overlay of the UI input element from the artificial reality content.

The following is an examiner’s statement of reasons for allowance:

The prior arts of recorded when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 17 and 20 when taken in the context of the claims as a whole, especially the concept of a gesture detector configured to: identify, from the captured image data, a gesture comprising a motion of two fingers from a hand to form a pinching configuration and a subsequent pulling motion towards the HMD while the two fingers are in the pinching configuration, determine, from the captured image data, that the pinching configuration is in the vicinity of an initial position of a UI pinch element, and identify, after identifying the gesture, further movement of the hand while the two fingers are in the pinching configuration, a user interface (UI) engine configured to generate a UI input element in response to identifying the gesture associated with the UI pinch element,

At best the prior arts of record, specifically, Stafford et al. (US 20160306431 A1) teaches artificial reality system comprising: an image capture device configured to capture image data representative of a physical environment; and a head-mounted display (HMD) configured to output artificial reality content, and processing circuitry having access to memory  to implement a gesture detector configured to identify, from the image data, a gesture comprising a motion of two fingers from a hand to form a pinching configuration and a subsequent pulling motion toward the HMD while in the pinching configuration (Fig. 2E, paragraph [00045], paragraph [00047], paragraph [0062]). Schwarz al. (US 20180046245 A1) teaches rendering the UI input element includes modifying the UI input element in response to the subsequent pulling motion, and wherein the modifications to the UI input element correspond to adjusted input values (Fig. 4D, paragraph [0068]). King et al. (US 20110164029 A) teaches to render the UI input element as an overlay, and change the depth of the 3D object by pulling gesture on a mobile phone interface (Fig. 2, paragraph [0045]). Soto (US 10168789 B1) teaches for a HMD system, a user using a grab gesture to grab a virtual 2D content 702, then to form images of a 3D virtual content 902  superimposed over the user's view of user object 702 (Fig. 7, Fig. 9, Col 12 line 41-Col 13 line 19).

In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 17 and 20 as a whole.

Thus, claims 1, 17 and 20 are allowed over the prior arts of record. Dependent claims 5-6, and 8-16 are also allowable due to its dependency of independent claims 1, 17, and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445. The examiner can normally be reached Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Q.W/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143